        Case 6:19-cv-00308-BR               Document 21          Filed 08/18/20   Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


DEBORAH L. GOGGIN,                                         Case No. 6:19-cv-00308-BR

             Plaintiff,                                    ORDERFORPAYMENTOFATTORNEY
                                                           FEES PURSUANT TO EAJA
                    vs.

 COMMISSIONER,
 Social Security Administration,

             Defendant.



       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $5,315.36 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412 and costs of $400.00, for the filing fee, pursuant to 28 U.S.C § 1920.

Payment of this award shall be via check made payable to Plaintiff and mailed to Plaintiff's

attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette Street, Eugene,

Oregon 97401. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521, 2527 (2010), the

award shall be made payable to Katherine Eitenmiller, HARDER, WELLS, BARON &

MANNING, P.C., if the Commissioner confirms that Plaintiff owes no debt to the Government

through the federal treasury offset program. If Plaintiff has such debt, the check for any remaining

funds after offset shall be made out to Plaintiff and mailed to counsel's office at the address

provided above.

       Dated this    ~day of       \f;',\kc\ ,,'"""'·~   2020.
                    --                      ,s



                                        United States District Judge
Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS,BARON &MANNING,P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff
